Order filed March 6, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00887-CV
                                       ____________

                                 RON MCGUIRE, Appellant

                                                V.

                                 ANTHONY TRAN, Appellee


                         On Appeal from the Co Civil Ct at Law No 1
                                   Harris County, Texas
                              Trial Court Cause No. 1000114

                                          ORDER

       Appellant’s brief was due February 23, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits a brief to the clerk of this court on or before April 3, 2012, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM